Case 1:17-cv-04179-DLC Document 206-2 Filed 06/11/19 Page 1 of 8




                 EXHIBIT 7
       Case
       Case
       Case 1:17-cv-04179-DLC
             1:17-cv-04179-DLC
             1:17-cv-04179-DLC Document
                               Document
                                Document206-2
                                         88-1
                                         88-1 Filed
                                              Filed01/19/18
                                              Filed 06/11/19 Page
                                                    01/19/18 Page2
                                                             Page 22of
                                                                    of8
                                                                    of 88




  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK



  UNITED STATES SECURITIES AND EXCHANGE
  COMMISSION,
                                                                  Civil No. 1 : 1 7-CV-04 1 79-DLC
             Plaintiff,
                                                                 Honorable Judge Denise L. Cote
  v.                                                             Magistrate Judge Ronald L. Ellis


  ALPINE SECURITIES CORPORATION,


             Defendant.



                               DECLARATION OF ERIN ZIPPRICH


       I, Erin Zipprich, pursuant to 28 U.S.C. § 1746, declare under penalty of peijury under the

laws of the United States of America that the following statements are true and correct:


        1.         My name is Erin Zipprich and I am a resident of Salt Lake County, Utah, am over

1 8 years of age, and make the statements herein based on my personal knowledge.

       2.          I am the Anti-Money Laundering ("AML") Officer at Alpine Securities

Corporation ("Alpine"), the Defendant in the above-entitled matter.


       3.          Alpine is primarily a clearing broker-dealer. Alpine's business involves, among


other things, clearing microcap securities that are traded in the over-the-counter marketplace. As


part of its clearing agency function, it clears trades for other introducing brokers on a "fully

disclosed" basis pursuant to contractual clearing agreements.


       4.         I work at Alpine's headquarters in Salt Lake City, Utah.


       5.         I was hired at Alpine in March of 20 1 2 as a customer cashier. Within the first


month of my employment, I became a compliance analyst. Subsequently, I became an AML


analyst in 2014 and then the AML Officer in 2017.


                                                    1
       Case
       Case
       Case 1:17-cv-04179-DLC
             1:17-cv-04179-DLC
             1:17-cv-04179-DLC Document
                               Document
                                Document206-2
                                         88-1
                                         88-1 Filed
                                              Filed01/19/18
                                              Filed 06/11/19 Page
                                                    01/19/18 Page3
                                                             Page 33of
                                                                    of8
                                                                    of 88




       6.      Accordingly, I have been involved in Alpine's AML program since 2012.


       7.     As the AML Officer, my primary responsibilities and duties are to implement and

oversee Alpine's AML program, including filing of Suspicious Activity Reports ("SARs").


       8.      I am a certified Anti-Money Laundering Specialist ("CAMs") as designated by

the Association of Certified Anti-Money Laundering Specialists.

       9.      In my capacity as the AML Officer, I have worked closely with Alpine's

compliance analyst, legal counsel, Chief Compliance Officers ("CCO"), and other Alpine

executives in order to effectively administer and implement Alpine's AML procedures.

       10.    I am familiar with and have worked closely with Alpine's other AML Officers,


including Leia Farmer, Holly Peck, and Todd Groskreutz (none of whom are currently employed

by Alpine).


       11.    I am familiar with AML rules, laws, regulations, and industry guidance.


       12.    I am familiar with Alpine's AML policies and procedures as specified in Alpine's

Written Supervisory Procedures Manuals ("WSPs").


       13.    In Alpine's WSPs, Alpine has developed and implemented procedures for both


AML review and suspicious activity reporting under the Bank Secrecy Act ("BSA").


       14.    Alpine's AML program includes risk-based procedures that are reasonably


designed to detect and report known or suspected money laundering activity, including


monitoring for suspicious activity and complying with the suspicious activity reporting and


recordkeeping requirements of the BSA.


       15.    Alpine continually updates its WSPs over time, including the AML program and


SAR requirements, to address and reflect new developments and incorporate issues and advice


from regulators regarding potential money laundering activities, and to ensure that its AML and




                                               2
       Case
       Case
       Case 1:17-cv-04179-DLC
             1:17-cv-04179-DLC
             1:17-cv-04179-DLC Document
                               Document
                                Document206-2
                                         88-1
                                         88-1 Filed
                                              Filed01/19/18
                                              Filed 06/11/19 Page
                                                    01/19/18 Page4
                                                             Page 44of
                                                                    of8
                                                                    of 88




suspicious activity monitoring programs were effective.

        16.        I am familiar with the above-entitled action and the Securities and Exchange


Commission's ("SEC") allegations against Alpine regarding Alpine's AML program, including

its AML policies and procedures regarding record keeping and reporting requirements in

compliance with the BSA.


        1 7.   I have reviewed the transactions and SARs cited by the SEC in its Motion for

Partial Summary Judgment against Alpine and have determined that each of the transactions at

issue in this matter were introduced to Alpine by other broker-dealers. In the narrative section of

each SAR submitted by the SEC, it indicates that the account was introduced by Scottsdale


Capital Advisors, except for the SEC's Sample SAR D (Exhibit 17) which was introduced by

ACAP Financial Corporation. Alpine performs clearing functions for both Scottsdale Capital


Advisors and ACAP Financial Corporation pursuant to a Fully Disclosed Clearing Agreement.


        Overview ofAlpine's Written AML Program Requirements


        1 8.   During the relevant time period at issue in this action (May 1 7, 201 1 through


December 31, 2015), Alpine received a due diligence packet for each stock deposit from the


introducing firm. The due diligence packet contained information regarding the customer and


the transaction.


        19.        Since around 2010, Alpine has utilized DocuWare software to facilitate the

workflow process of reviewing and approving the stock deposit.


        20.    The review process begins when Alpine's compliance analyst receives the due


diligence packet from the introducing firm and fills-out a "cover sheet" which includes all the


basic information about the deposit.


       21.     The compliance analyst was directed by Alpine's compliance, legal, and senior




                                                   3
       Case
       Case
       Case 1:17-cv-04179-DLC
             1:17-cv-04179-DLC
             1:17-cv-04179-DLC Document
                               Document
                                Document206-2
                                         88-1
                                         88-1 Filed
                                              Filed01/19/18
                                              Filed 06/11/19 Page
                                                    01/19/18 Page5
                                                             Page 55of
                                                                    of8
                                                                    of 88




management personnel to consider various pre-determined issues of focus.

       22.     Among the issues that an analyst was instructed to consider were those listed in

(a) the regulations, and (b) the specific circumstances of the transaction.

       23.     Among the circumstances to be considered, at all times, included the following:


               •   Transactions involving funds derived from illegal activity or intended or
                   conducted to hide or disguise funds or assets derived from illegal activity.

               •   Transactions designed, whether through structuring or other means, to evade
                   the requirements of the Bank Secrecy Act (BSA).

               •   Transactions that appear to serve no business or apparent lawful purpose or
                   are not the sort of transactions in which a particular customer would be
                   expected to engage, and for which Alpine knows of no reasonable explanation
                   after examining the available facts.

               •   Transactions that involve the use of Alpine to facilitate criminal activity.

       24.     The items to be evaluated has evolved over time as Alpine has responded to

changes in the industry and sought to ensure that it is compliant with record keeping and

reporting under the BSA.


       25.     Among the items that an analyst was directed to consider was whether an account

was subject to "heightened supervision." The "heightened supervision" list was developed by

Alpine as an aid to Alpine employees conducting AML review, and to ensure Alpine's own


enhanced scrutiny of transactions. The reasons for inclusion in the list vary and inclusion on the


list, or reference to the list, did not constitute any finding by Alpine that there was anything

criminally suspicious about the transaction itself. In filing SARs on this basis, and highlighting


the list in the SAR narrative, Alpine was providing what it understood to be useful information to


regulators, even though a SAR filing was not required.


       26.     Alpine continuously updated its directives to incorporate industry guidance as


well as circumstances that it independently determined were applicable to Alpine's particular


business.


                                                  4
        Case
        Case
        Case 1:17-cv-04179-DLC
              1:17-cv-04179-DLC
              1:17-cv-04179-DLC Document
                                Document
                                 Document206-2
                                          88-1
                                          88-1 Filed
                                               Filed01/19/18
                                               Filed 06/11/19 Page
                                                     01/19/18 Page6
                                                              Page 66of
                                                                     of8
                                                                     of 88




        27.      Based on evolving standards in the industry as found in various changes and

updates to FINRA and FinCEN guidance, communications with regulators, including during

exams, and Alpine's own risk assessment of policies and procedures in filing SARs, Alpine

routinely filed voluntary SARs on transactions that did not meet the requirements for when a

SAR must be filed, under Alpine's WSPs and the governing BSA regulation 31 C.F.R. §

1023.320.


        28.      Based on the review process, a compliance analyst would prepare initial drafts of

SARs after initial review of transactions and prepare narratives based on the facts of the

transactions.


        29.      The SAR draft was then reviewed by the AML Officer, CCO, and/or a legal

analyst. Further review of a transaction included, among other things, and depending on the

facts of the transaction, additional review of the due diligence packet from the introducing

broker, additional research on Google of the parties involved, research of any stock promotions,

and review of trading volume, including discussions with the trading desk if necessary.

        30.      After completion of the review, the reviewing attorney would ask the compliance

analyst to either include additional information in a previously drafted SAR or to prepare a SAR

if a draft did not exist.


        31.      In accordance with the WSPs, final decision on whether to file a SAR on a

transaction is in the discretion of the AML Officer or his or her designee.


        32.     The existence of any factor which required consideration of a particular


circumstance did not automatically trigger a duty to include that factor in the SAR narrative or


file a SAR at all. Those circumstances only triggered a duty to further investigate and consider


all facts before an ultimate decision was made that any particular factor or fact raised suspicion




                                                 5
       Case
       Case
       Case 1:17-cv-04179-DLC
             1:17-cv-04179-DLC
             1:17-cv-04179-DLC Document
                               Document
                                Document206-2
                                         88-1
                                         88-1 Filed
                                              Filed01/19/18
                                              Filed 06/11/19 Page
                                                    01/19/18 Page7
                                                             Page 77of
                                                                    of8
                                                                    of 88




to the degree that it was appropriate to file a SAR or include certain information in a SAR

narrative.


        Ongoing Improvements to Alpine fs AML Program

        33.    Alpine has improved its suspicious activity monitoring and reporting over time.

        34.    Alpine has always diligently sought to hire and retain employees devoted to

compliance. Particularly, in 2012, during the timeframe of a FINRA Exam, Alpine hired

additional qualified compliance employees for its AML program, including myself, a certified

Anti-Money Laundering Specialist, and Leia Farmer, who has a strong background in

compliance.


        35.    During 2012, Compliance personnel drafted Standard Operating Procedures

regarding specific tasks assigned to their area of compliance to further help define each

employee's role and assist in the overall AML program goals of a culture of compliance.

        36.    Throughout 2012, Alpine continuously updated its AML review process.

        37.    Also during 2012, Alpine updated its back-office computers software which

included multiple new compliance features and generated new compliance reports. Alpine's

compliance personnel could run a number of different queries, including the use of searching the


Office of Foreign Assets Control ("OFAC") report.


        38.    Since 2012, Alpine has continued to improve its AML program by implementing,

among other things, an improved mechanism to track drafted SAR reports during the review


stage, an improved escalation process to senior management of any accounts of concern, and


additional training on trade surveillance.


       SEC 's Allegation that Alpine Failed to Maintain Supporting Files


        39.    I am familiar with the SEC's allegations in the above-entitled matter regarding its




                                                 6
       Case
       Case
       Case 1:17-cv-04179-DLC
             1:17-cv-04179-DLC
             1:17-cv-04179-DLC Document
                               Document
                                Document206-2
                                         88-1
                                         88-1 Filed
                                              Filed01/19/18
                                              Filed 06/11/19 Page
                                                    01/19/18 Page8
                                                             Page 88of
                                                                    of8
                                                                    of 88




claim that Alpine failed to maintain certain supporting files for SAR. I have reviewed the

spreadsheet referred to as "Table E" listing the SARs that the SEC's claims Alpine lacks

supporting files.


       40.     Before the above-entitled action was commenced, the SEC served document

subpoenas on Alpine to produce both SARs and their supporting files. During early 2016, 1 was

involved in coping Alpine's supporting files in response to the SEC's rolling requests for such

files. I helped Alpine to produce in good faith all the supporting files that the SEC requested.

       41 .    After completing the production of supporting files pursuant to the SEC's


requests, I received a spreadsheet that I understood came from the SEC and contained SAR files

as to the SEC alleged it could not locate the supporting files in Alpine's production.

       42.     I copied the supporting files listed on the SEC's spreadsheet.

       43.     In reviewing Table E, it appears to be the same list as the spreadsheet that I

reviewed during 2016.


       44.     I believe that these files have been previously produced to the SEC.


       45.      Since the filing of the above-entitled action, I have again copied the supporting

files of the SARs listed on Table E and made them available to Alpine's legal counsel.




       WHEREFORE, I declare under penalty of perjury that the foregoing is true and correct.



       DATED this 19th day of January, 2018.




                                      /s / Erin Zipprich
                                      Erin Zipprich
                                      [electronically signed with permission]




                                                 1
